Citation Nr: 0012257	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C..  The RO, in pertinent part, denied 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.




The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to special monthly compensation by reason of 
being in need of aid and attendance or on account of being 
housebound is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's claim of entitlement to special monthly 
compensation is not unlike an allegation of increased 
disability which is sufficient to establish a well grounded 
claim seeking increased compensation benefits.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of his service-connected psychiatric 
disorder rated as anxiety disorder and evaluated as 100 
percent disabling (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for special monthly compensation is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

However, the Board is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A January 1997 report of a special psychiatric examination of 
the veteran from a private psychiatrist essentially 
constituted the basis upon which the RO predicated its grant 
of a 100 percent evaluation for service-connected anxiety 
disorder when it issued its January 1998 rating decision.

As the veteran's representative has pointed out, and the 
Board is in agreement, the private psychiatrist did not 
address whether the veteran's service-connected anxiety 
disorder rendered him in need of the regular aid and 
attendance of another individual or rendered him housebound.  
In this regard, a contemporaneous aid and 
attendance/housebound examination which addresses the very 
essence of the veteran's well grounded claim would materially 
assist in the adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the claim of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound pending 
a remand of the case to the RO for further development and 
adjudicative actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to treatment 
of his service-connected anxiety 
disorder.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies (translated 
into English where necessary) of his 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining whether his service-
connected anxiety disorder has rendered 
him in need of the regular aid and 
attendance of another person or has 
rendered him housebound.  

The claims file, copies of the criteria 
addressing special monthly compensation 
benefits by reason of being in need of 
regular aid and attendance or on account 
of being housebound, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
in this regard.  The examiner must 
complete VA- Form 21-2680, Examination 
for Aid and Attendance or Housebound 
Benefits.  Any further indicated studies 
should be conducted.  







The examiner must express an opinion as 
to whether the service-connected anxiety 
disorder, to include symptomatology 
thereof and medication taken therefor, 
has rendered the veteran in need of the 
regular aid and attendance of another 
person on a regular basis to protect him 
from hazards or dangers incident to his 
daily environment, etc., or has rendered 
him permanently housebound or 
substantially confined to his premises.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claim of entitlement to 
special monthly compensation by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


